BY THE COURT.
Phyliss Thomas was arrested and convicted in the Columbus Municipal Court of unlawful possession of intoxicating liquor. Error was prosecuted and Thomas contended that her rights were violated in the search of her dwelling house by the officers; and because the evidence was insufficient to sustain conviction. The Court of Appeals held:
1. While the search warrant was not produced the officers claim they had one, and this fact was not denied.
2. Under recent decisions in the cases of State v. Sabo, 108 OS. 200, and Rosanski v. State, 106 OS. 442, an irregularity in the search warrant does not prevent a trial and conviction for unlawful possession of intoxicating liquors.
3. The witnesses appeared before the lower court and he had a better opportunity to judge the question of credibility.
The judgment is affirmed.